Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 19-22, 24 and 25 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the surface of the film to be transferred is caused to be non-flat before forming the embrittlement zone” as recited in claim 1, “wherein the donor substrate comprises a plurality of pads laid out on a surface of a wafer; forming an embrittlement zone in each pad so as to delimit a respective film to be transferred; depositing the support on a surface of each pad of the plurality of pads; and detaching each pad along the embrittlement zone so as to transfer each respective film onto the support” as recited in claim 24, and “providing a donor substrate having a non-flat surface, wherein the non-flat surface is created by etching or deposition” as recited in claim 25.
	Claims 2-16, 19-22 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
With regards to claims 1, 24, and 25, the closest prior art was Lagahe et al. (Pub No. US 2006/0019476 A1) and teaches everything except for “wherein the surface of the film to be transferred is caused to be non-flat before forming the embrittlement zone” as recited in claim 1, “wherein the donor substrate comprises a plurality of pads laid out on a surface of a wafer; forming an embrittlement zone in each pad so as to delimit a respective film to be transferred; depositing the support on a surface of each pad of the plurality of pads; and detaching each pad along the embrittlement zone so as to transfer each respective film onto the support” as recited in claim 24, and “providing a donor substrate having a non-flat surface, wherein the non-flat surface is created by etching or deposition” as recited in claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML